Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 June 2021 has been entered.

Response to Arguments
3.	Applicants’ arguments, see page 8, lines 12-16, filed 25 June 2021, with respect to the rejections of claims 1-5 and 11-17under 103 have been fully considered and are persuasive.  Therefore, the rejection of claims 1-2, 10, and 14-17 under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 6,794,075) in view of JP 2005166470 (hereafter JP ‘470) has been withdrawn; the rejection of claims 3-5 under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 6,794,075) in view of JP2005166470 (hereafter JP ‘470) as applied to claim 1 above, and further in view of JP 2013077450 (hereafter JP ‘450) has been withdrawn; and, the rejection of claims 11-13 under 35 withdrawn.
	However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references.

 (New) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

6.	Claims 1-2 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 6,794,075) in view of JP 2005166470 (hereafter JP ‘470).
Claim 1: Steel et al. in Figures 1-3 and 5 disclose an electrochemical module (20, in Figure 5) including a plurality of electrochemical elements (24, in Figure 5) in a stacked state, each of the electrochemical elements (24) comprising: 
a metal substrate (3) and a plurality of electrochemical reaction portions (17, 13, 11) on/over am upper side of the metal substrate (3), 
wherein the metal substrate (3) has a gas flow allowing region (apertures 9) that allows flowing of a gas between the upper side (3a) and a lower side (3b) of the metal substrate (3), 
each electrochemical reaction portion has at least an electrode layer (11 or 17), an electrolyte layer (13), and a counter electrode layer (11 or 17), and is arranged on/over the upper side (3a) of the metal substrate (3), 
the electrolyte layer (13) is arranged at least between the electrode layer (11 or 17) and the counter electrode layer (11 or 17), and 
the gas flowing through the gas flow allowing region (apertures 9) is supplied to the electrode layer (11 or 17), and

	in the electrochemical module, the electrochemical elements and current collection plates are stacked in an alternating arrangement (Steele et al. “…In preferred embodiments the peripheral region 8 of the foil substrate 3 is welded (e.g. laser) or brazed to one, in this embodiment the upper, surface 19a of the bi-polar plate 19 to provide an excellent electrical contact.  In a stack, the other, lower surface 19b of the adjacent bi-polar plate 19 is pressed against the porous anode layer 17 to establish electrical contact…” (col. 6: 41-47). (This disclosure has been construed to mean that the bipolar plates serve as current collection plates by providing electrical contact between fuel cells in a stacked state, and thus the electrochemical elements and the current collection plates are in an alternating arrangement when in a stacked state). See also entire document.
	Steele et al. do not disclose that the plurality of electrochemical reaction portions are electrically connected in parallel.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical elements of Steele et al. by incorporating the parallel connection as taught in JP ‘470.
	One having ordinary skill in the art would have been motivated to make the modification to provide a plurality of SOFC submodules connected in parallel that would have increased the capacity of the SOFC.
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein Steele et al. further discloses that the metal substrate (3) has a plurality of the gas flow allowing regions (apertures 9) are separated from each other, and the electrolyte layer (13) of the electrochemical reaction portion is arranged so as to cover at least each of the gas flow allowing regions (apertures 9) or the electrode layers (11 or 17) provided in the gas flow allowing regions.
Claim 14:	The rejection of claim 14 is as set forth above in claim 1 wherein Steel et al. further disclose that the electrolyte layer is gas-tight (via bonding), and that 
the electrolyte layer (13) of the electrochemical reaction portion is disposed so as to cover the electrode layer (11 or 17) provided in the gas flow allowing region (apertures 9), or the electrolyte layer (13) of the electrochemical reaction portion is 
Claim 15:	The rejection of claim 15 is as set forth above in claim 1 wherein Steele et al. disclose that the gas flowing through the gas flow allowing region (apertures 9) is not supplied to the counter electrode layer (11 or 17).
	Steele et al. disclose “…In bonding the periphery of the foil substrate 3 to the bi-polar plate 19, a seal is provided which acts to prevent the oxidant directly coming into contact with the fuel.  In this embodiment the bi-polar plate 19 is for a simple cross-flow configuration with internal manifolds…” (col. 6: 33-38 and 57-61). See also entire document.
	This disclosure has been construed to mean that the electrode layer and the counter electrode are each supplied a separate and different gas (i.e. oxidant and fuel via internal manifolds). 
Claim 16:	Steel et al. in Figures 1-3 and 5 disclose an electrochemical module (20, in Figure 5) including a plurality of electrochemical elements (24, in Figure 5) in a stacked stage, each of the electrochemical elements comprising: 
a metal substrate (3) and a plurality of electrochemical reaction portions (17, 13, 11) on/over am upper side (3a) of the metal substrate (3), 
wherein the metal substrate (3) has a gas flow allowing region (apertures 9) that allows flowing of a gas between the upper side (3a) and a lower side (3b) of the metal substrate (3), 

the electrolyte layer (13) is arranged at least between the electrode layer (11 or 17) and the counter electrode layer (11 or 17), 
the gas flowing through the gas flow allowing region (apertures 9) is supplied to the electrode layer (11 or 17),
the gas flowing through the gas flow allowing region (apertures 9) is not supplied to the counter electrode layer (i.e. the counter electrode layer (11 or 17) is supplied with a different type of gas supplied to the electrode layer (11 or 17)(Steele et al. disclose “…In bonding the periphery of the foil substrate 3 to the bi-polar plate 19, a seal is provided which acts to prevent the oxidant directly coming into contact with the fuel.  In this embodiment the bi-polar plate 19 is for a simple cross-flow configuration with internal manifolds…”. This disclosure has been construed to mean that the electrode layer and the counter electrode are each supplied a separate and different gas (i.e. oxidant and fuel via internal manifolds), and
	in the electrochemical module, the electrochemical elements and current collection plates are stacked in an alternating arrangement (Steele et al. “…In preferred embodiments the peripheral region 8 of the foil substrate 3 is welded (e.g. laser) or brazed to one, in this embodiment the upper, surface 19a of the bi-polar plate 19 to provide an excellent electrical contact.  In a stack, the other, lower surface 19b of the adjacent bi-polar plate 19 is pressed against the porous anode layer 17 to establish electrical contact…” (col. 6: 41-47). (This disclosure has been construed to mean that the bipolar plates serve as current collection plates by providing electrical contact between fuel cells in a stacked state, and thus the electrochemical elements and the current collection plates are in an alternating arrangement when in a stacked state). See also entire document.
	Steele et al. do not disclose that the plurality of electrochemical reaction portions are electrically connected in parallel.
	JP 470 in Figure 1 discloses a solid oxide fuel cell comprising a plurality of electrochemical reaction portions (12) (paragraph [0002]-[0003]) electrically connected in parallel (paragraph [0028]). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical elements of Steele et al. by incorporating the parallel connection as taught in JP ‘470.
	One having ordinary skill in the art would have been motivated to make the modification to provide a plurality of SOFC submodules connected in parallel that would have increased the capacity of the SOFC.
Claim 17:	Steel et al. in Figures 1-3 and 5 disclose an electrochemical module (20, in Figure 5) including a plurality of electrochemical elements (24, in Figure 5) in a stacked state, each of the electrochemical elements comprising: 

wherein the metal substrate (3) has a gas flow allowing region (apertures 9) that allows flowing of a gas between the upper side (3a) and a lower side (3b) of the metal substrate (3), 
each electrochemical reaction portion has at least an electrode layer (11 or 17), an electrolyte layer (13), and a counter electrode layer (11 or 17), and is arranged on/over the upper side of the metal substrate (22), 
the electrolyte layer (13) is gas-tight and is arranged at least between the electrode layer (11 or 17) and the counter electrode layer (11 or 17),  
the gas flowing through the gas flow allowing region (apertures 9) is supplied to the electrode layer (11 or 17), 
the electrolyte layer (13) of the electrochemical reaction portion is disposed so as to cover the electrode layer (11 or 17) provided in the gas flow allowing region (apertures 9), or the electrolyte layer (13) of the electrochemical reaction portion is disposed so as to cover the gas flow allowing region (apertures 9) and the electrode layer provided in the gas flow allowing region (Steele et al. disclose “…In bonding the periphery of the foil substrate 3 to the bi-polar plate 19, a seal is provided which acts to prevent the oxidant directly coming into contact with the fuel.  In this embodiment the bi-polar plate 19 is for a simple cross-flow configuration with internal manifolds…”. This disclosure has been construed to mean that the electrode 
in the electrochemical module, the electrochemical elements and current collection plates are stacked in an alternating arrangement (Steele et al. “…In preferred embodiments the peripheral region 8 of the foil substrate 3 is welded (e.g. laser) or brazed to one, in this embodiment the upper, surface 19a of the bi-polar plate 19 to provide an excellent electrical contact.  In a stack, the other, lower surface 19b of the adjacent bi-polar plate 19 is pressed against the porous anode layer 17 to establish electrical contact…” (col. 6: 41-47). (This disclosure has been construed to mean that the bipolar plates serve as current collection plates by providing electrical contact between fuel cells in a stacked state, and thus the electrochemical elements and the current collection plates are in an alternating arrangement when in a stacked state). See also entire document.
	Steele et al. do not disclose that the plurality of electrochemical reaction portions are electrically connected in parallel.
	JP 470 in Figure 1 discloses a solid oxide fuel cell comprising a plurality of electrochemical reaction portions (12) (paragraph [0002]-[0003]) electrically connected in parallel (paragraph [0028]). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 
	One having ordinary skill in the art would have been motivated to make the modification to provide a plurality of SOFC submodules connected in parallel that would have increased the capacity of the SOFC.

7.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 6,794,075) in view of JP2005166470 (hereafter JP ‘470) as applied to claim 1 above, and further in view of JP 2013077450 (hereafter JP ‘450).
Steele et al. and JP ‘470 are as applied, argued, and disclosed above, and incorporated herein.
Claim 3:	The Steele et al. combination does not disclose that on/over the upper side of the metal substrate, a metal oxide film is formed in at least a region where the metal substrate and the electrode layer are in contact.
JP ‘450 in Figures 1-3 discloses that that on/over the upper side of the metal substrate (A), a metal oxide film is formed in at least a region where the metal substrate (A) and the electrode layer (B or D) are in contact (paragraphs [0046] – [0049]).
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified the metal substrate of the Steele et al. combination with the metal oxide of JP ‘450.

Claim 4:	 The Steele et al. combination does not disclose that on/over the upper side of the metal substrate, a metal oxide film is formed in at least a region that is covered by neither the electrode layer, the electrolyte layer, nor the counter electrode layer.
JP ‘450 in Figures 1-3 disclose that on/over the upper side of the metal substrate (b), a metal oxide film is formed in at least a region that is covered by neither the electrode layer (B or D), the electrolyte layer (C), nor the counter electrode layer (paragraph [0048]).
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified the metal substrate of the Steele et al. combination with the metal oxide of JP ‘450.
One having ordinary skill in the art would have been motivated to make the modification to provide a metal substrate with a metal oxide film that would have prevented a metal partition material and a porous layer material deteriorating (paragraph [0047]). 
Claim 5:	The rejection of claim 5 is as set forth above in claim 3 wherein JP ‘450 further discloses that the metal oxide film is an oxide that contains at least a metal element included in the metal substrate (e.g. nickel).

8.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 6,794,075) in view of JP 2005166470 (hereafter JP ‘470) as applied to claim 1 above, and further in view of JP 2014-232678 (hereafter JP ‘678). 
Steele et al. and JP ‘470 are as applied, argued, and disclosed above, and incorporated herein.
Claims 11-13:	The Steele et al. combination does not disclose a reformer, and comprising a fuel supply unit that supplies a fuel gas containing a reducible component to the electrochemical module (claim 11), an inverter that extracts electrical power from the electrochemical module (claim 12), and a waste heat management unit that reuses heat discharged from the electrochemical device (claim 13).
JP ‘678 discloses a reformer, and comprising a fuel supply unit that supplies a fuel gas containing a reducible component to the electrochemical module (claim 11), an inverter that extracts electrical power from the electrochemical module (claim 12), and a waste heat management unit that reuses heat discharged from the electrochemical device (claim 13) (paragraph [0012]).

One having ordinary skill in the art would have been motivated to make the modification to provide a fuel cell power generation facility that would have been capable of generating power with high efficiency and stably while suppressing device cost (abstract).

9.	Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 6,794,075) in view of JP2005166470 (hereafter JP ‘470) as applied to claim 1 above, and further in view of  Jacobsen et al. (US 7,829,213).
Steele et al. and JP ‘470 are as applied, argued, and disclosed above, and incorporated herein.
	Claim 18:	The Steele et al. combination does not disclose that the current collection plate is a metallic plate with a wavy shape.
	Jacobson et al. in Figures 6-8 disclose a current collection plate (e.g. corrugated duct 54, in Figure 6) is a metallic plate with a wavy shape (col. 3: 39-55 and col. 12: 22-col. 13: 36).
	Note that Jacobson et al. disclose “…To be stacked, the fuel cells require bipolar interconnects adjacent to each electrode that are electrically, but not ionically, conductive.  The interconnects allow current generated in the cells to flow between 
	As understood by the examiner, the bipolar interconnect as shown in Figure 6 (reproduced below) has been formed into a wavy shaped metallic duct/plate (54) serving both as a current collection plate and amanifold.

    PNG
    media_image1.png
    495
    1146
    media_image1.png
    Greyscale

 
	As shown above, duct 54 in in contact with the anode of cell and the cathode of the adjacent cell.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the current collection plate of the Steel et al. combination with the current collection plate of Jacobson et al.

	Claim 19:	The rejection of claim 19 is as set forth above in claim 18 wherein Jacobson et al. further disclose that at least one upper tip in the wavy shape of the current collection plate (54) is joined to a lower side of the metallic substrate (56)(see Figure 6 reproduced above).
	Claim 20:	The rejection of claim 19 is as set forth above in claim 18 wherein Jacobson et al. further disclose that at least one upper tip in the wavy shape of the current collection plate (54) is joined to the electrochemical unit (32)(see Figure 6 reproduced above).
	Claim 21:	The rejection of claim 21 is as set forth above in claims 18 and 20 wherein Jacobson et al. further disclose that a current collection layer (a wire mesh or felt layer) on/over the counter electrode (anode or cathode), and
	at least one of the lower tips in the wavy shape of the current collection plate is joined to the current collection layer (col. 12: 22-35).

10.	Claims 22 rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 6,794,075) in view of JP2005166470 (hereafter JP ‘470) as applied to claim 1 above, and further in view of Badwal et al. (US 6,280,868).

	Claim 22:	The Steele et al. combination does not disclose that at least a part of an upper surface of the current collection plate is provided with a diffusion preventing film.
	Badwal et al. disclose that at least a part of an upper surface of a current collection plate (interconnect) is provided with a diffusion preventing film (col. 43-47, col. 7: 16-20 and 39-41).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the current collection plate of the Steele et al. combination by incorporating the diffusion preventing film of Badwal et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide a metal barrier layer that would have alleviated Cr diffusion to a Ni-containing anode and Ni diffusion to a Cr-based interconnect substrate, thus providing an interconnect having a relatively high electrical conductivity with negligible contact resistance at the interconnect/electrode interface (col. 2: 11-39).




Examiner Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729